1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     STEVAN L. DENENBERG,                                  Case No.: 19cv2063-MMA (NLS)
11
                                                           ORDER GRANTING JOINT
12                                      Plaintiff,         MOTION TO PERMIT PLAINTIFF
     v.                                                    TO FILE A FIRST AMENDED
13                                                         COMPLAINT
     CITIBANK, N.A.,
14                                                         [Doc. No. 12]
15                                   Defendant.
16
17         On January 22, 2020, the parties filed a joint motion to permit Plaintiff Stevan L.
18   Denenberg (“Plaintiff”) to file a First Amended Complaint (“FAC”). See Doc. No. 12.
19   Upon due consideration, good cause appearing, the Court GRANTS the joint motion.
20   The Clerk of Court is instructed to file Plaintiff’s FAC (lodged as Doc. No. 12-1) on the
21   docket as a separate entry. Defendant Citibank, N.A. must respond to Plaintiff’s FAC on
22   or before February 21, 2020.
23         IT IS SO ORDERED.
24
25   Dated: January 22, 2020
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                    19cv2063-MMA (NLS)
